Case: 18-11572      Document: 00515603945          Page: 1     Date Filed: 10/15/2020




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-11572                       October 15, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
   Trent Taylor,

                                                              Plaintiff—Appellant,

                                        versus

   Michael McDonald, Psychiatrist/P.A.,
   Individually and in their official capacity;
   Shawn Vallance,
   Sergeant of Corrections Officer, Individually and in their official capacity;
   Opal Mankins, R.N., Individually and in their official capacity;
   Janis Woodall, L.C.S.W., Individually and in their official capacity;
   Kim Davis, L.V.N., Individually and in their official capacity;
   Sean O’Donnel, P.H.D., Individually and in their official capacity;
   Ms. Marilyn Noble, P.A., Individually and in their official capacity;
   Priya Kandheria, M.D., Individually and in their official capacity,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:14-CV-149


   Before Smith, Clement, and Oldham, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Trent Taylor, a federal prisoner, initially consented to be transferred
   to the psychiatric unit at the John T. Montford Unit, a Texas Department of
Case: 18-11572         Document: 00515603945               Page: 2       Date Filed: 10/15/2020




                                           No. 18-11572


   Criminal Justice (“TDCJ”) medical facility. But he was not transferred back
   to his normal housing for two months after withdrawing consent, with no
   intervening involuntary commitment proceedings. For part of that time, he
   was monitored in a Suicide Prevention Program.
           Taylor sued under 42 U.S.C. § 1983, alleging that defendants’ failure
   to transfer him back without commitment proceedings violated his due pro-
   cess rights under Vitek v. Jones, 445 U.S. 480 (1980). The district court
   granted summary judgment for the defendants on the ground of qualified
   immunity (“QI”). We affirm.
           During Taylor’s imprisonment at the Robertson Unit of TDCJ, he
   overdosed on an unknown number of pills. He was hospitalized, and upon
   his return to Robertson the doctors deemed the overdose a possible suicide
   attempt. Taylor consented to be admitted to Montford, which provides in-
   patient psychiatric care. TDCJ policy says that when inmates give such con-
   sent, they must be informed that they can withdraw it at any time. Taylor
   also consented to receive treatment at Montford; the treatment consent form
   specified that he may discontinue treatment at any time.
           Taylor was admitted to the crisis management section of Montford.
   The conditions of his initial cell are subject to a dispute not relevant here, 1
   but what is not disputed is that upon being shown his cell, Taylor said he
   would harm himself if he were housed there. Based on his stated suicidal
   ideation, Taylor was placed in a seclusion cell, which is a special cell lacking
   anything inmates could use for self-harm (including a wash basin and a bed),
   in which inmates are closely observed.
           Once in the seclusion cell, Taylor said he was not suicidal and had only


           1
           See Taylor v. Stevens, 946 F.3d 211 (5th Cir. 2019), petition for cert. filed (Apr. 24,
   2020) (No. 19-1261).




                                                 2
Case: 18-11572      Document: 00515603945            Page: 3    Date Filed: 10/15/2020




                                      No. 18-11572


   claimed to be so in order to avoid being housed in the initial cell. A few days
   later, he was moved back to his initial cell, but upon arriving there he again
   said he was suicidal, and so was taken back to the seclusion cell. While there,
   he repeated his claim that he only said that to avoid being housed in that cell;
   he requested to be discharged, declining any further treatment.
          Despite that request, Taylor was not transferred back to Robertson.
   Instead, because of his intermittent claims of suicidal ideation, the “War-
   den’s Committee” 2 placed Taylor in the A1-3 Row Suicide Prevention Pro-
   gram. The A1-3 Row is a housing unit set up for specialized monitoring
   intended to reduce the likelihood of self-harm. The characterization of the
   A1-3 Row Program is somewhat disputed. Taylor describes it as a behavioral-
   change program, though the defendants aver it is a purely observational
   security measure.
          Labels aside, the contents of the program are not genuinely disputed.
   Upon arrival in the A1-3 Row, inmates are oriented to the goals of the hous-
   ing’s Suicide Prevention Program. The program does not involve forced
   medication of any kind. Unlike the seclusion cells, the A1-3 Row cells have
   wash basins and beds, but inmates are subject to deprivations designed to
   mitigate the chances of self-harm. Inmates in the A1-3 Row are provided with
   meals in sacks in lieu of trays, are given a suicide blanket instead of normal
   bedding, and wear hospital gowns, not normal clothing. They are not per-
   mitted to have anything with which they could conceivably hurt themselves,
   including papers. They are visually observed every fifteen minutes.
          While on the A1-3 Row, Taylor was psychiatrically evaluated by a
   number of the defendants. In Dr. Khandheria’s evaluation, she recom-


          2
            The “Warden’s Committee” is a group of clinicians and security staff that
   addressed management concerns, including inmate housing.




                                           3
Case: 18-11572      Document: 00515603945            Page: 4    Date Filed: 10/15/2020




                                      No. 18-11572


   mended Taylor be transferred out of the A1-3 Row because she no longer
   believed he was suicidal. One week later, McDonald, a psychiatric physician
   assistant, recommended the same, and a few days after that Taylor was trans-
   ferred out of the A1-3 Row.
          After that transfer, Taylor was kept in normal cells at Montford under
   close observation. During that time, he declined further treatment and indi-
   cated he wanted to be discharged for a second and third time. But an addi-
   tional three weeks passed between Taylor’s second withdrawal of consent
   and his eventual discharge.
          Taylor sued the defendants, the members of the “Warden’s Commit-
   tee,” under § 1983. He alleges that once he withdrew consent, placing him
   in the A1-3 Row program without involuntary commitment procedures vio-
   lated his due process rights articulated in Vitek v. Jones. There, the Court
   held that “the stigmatizing consequences of a transfer to a mental hospital
   for involuntary psychiatric treatment, coupled with the subjection of the
   prisoner to mandatory behavior modification as a treatment for mental ill-
   ness, constitute the kind of deprivations of liberty that requires procedural
   protections.” Jones, 445 U.S. at 494. Taylor similarly alleges that delaying
   his discharge by weeks after he reiterated his withdrawal of consent violated
   those same rights.
          The defendants moved for summary judgment on the ground of QI.
   The district court granted the motion and dismissed with prejudice.
          QI “shields federal and state officials from money damages unless a
   plaintiff pleads facts showing (1) that the official violated a statutory or con-
   stitutional right, and (2) that the right was clearly established at the time of
   the challenged conduct.” Bustillos v. El Paso Cty. Hosp. Dist., 891 F.3d 214,
   220 (5th Cir. 2018) (internal quotation marks omitted). “A right is clearly
   established only if its contours are sufficiently clear that ‘a reasonable official




                                           4
Case: 18-11572       Document: 00515603945            Page: 5     Date Filed: 10/15/2020




                                       No. 18-11572


   would understand that what he is doing violates that right.’” Id. (quoting
   Carroll v. Carman, 135 S. Ct. 348, 350 (2014)). The contours are sufficiently
   clear if “[t]he unlawfulness of the defendant’s actions [was] readily apparent
   from sufficiently similar situations, but it is not necessary that the defen-
   dant’s exact act have been [declared] illegal.” Brown, 623 F.3d at 253. With
   that in mind, we turn to whether the defendants violated Taylor’s clearly
   established rights under the Due Process Clause.

                                            I.
          “The Fourteenth Amendment’s Due Process Clause protects per-
   sons against deprivations of life, liberty, or property; and those who seek to
   invoke its procedural protection must establish that one of these interests is
   at stake.” Wilkerson v. Goodwin, 774 F.3d 845, 851 (5th Cir. 2014) (quoting
   Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). In Jones, 445 U.S. at 491−93,
   the Court held that being involuntarily committed to a mental hospital impli-
   cates a prisoner’s liberty interest. Reasoning that “commitment to a mental
   hospital can engender adverse social consequences [i.e. stigma] to the
   individual,” the Court held that “[t]he loss of liberty produced by an invol-
   untary commitment is more than a loss of freedom from confinement.” Id.
   at 492 (internal quotation marks omitted). In reaching that conclusion, the
   Court relied on the fact that Jones’s commitment included “[c]ompelled
   treatment in the form of mandatory behavior modification programs.” Id.
   “[D]etermin[ing] that he has a mental illness” and “subject[ing] him invol-
   untarily to institutional care in a mental hospital . . . are qualitatively different
   from the punishment characteristically suffered by a person convicted of
   crime.” Id. at 493. Therefore, “the stigmatizing consequences of a transfer
   to a mental hospital for involuntary psychiatric treatment, coupled with the
   subjection of the prisoner to mandatory behavior modification as a treatment
   for mental illness, constitute the kind of deprivations of liberty that requires




                                             5
Case: 18-11572         Document: 00515603945               Page: 6       Date Filed: 10/15/2020




                                           No. 18-11572


   procedural protections.” Id. at 494.
              The Fifth Circuit clarified the scope of the Jones liberty interest in
   Toney v. Owens, 779 F.3d 330, 340 (5th Cir. 2015), where we held that “stigma
   alone is insufficient to trigger a liberty interest under the Due Process
   Clause” (capitalization altered). Instead, “procedural due process claimants
   must establish stigma—in addition to qualitatively different conditions—to
   claim an unconstitutional infringement of a liberty interest.” Id. (emphasis
   added). Therefore, the only clearly established liberty interest is in the com-
   bination of the potential stigma of commitment to a mental institution and its
   potentially qualitatively different conditions.
              That means that housing an inmate in a psychiatric unit, without
   more, does not necessarily trigger a liberty interest clearly established by Jones
   or its progeny. If the conditions of confinement at the psychiatric unit were,
   hypothetically, not qualitatively different from the conditions at a typical
   prison, then there would be no liberty interest in avoiding being housed
   there. 3
              To be sure, in the typical case, the conditions of confinement at a psy-
   chiatric unit will be qualitatively different from those of prison, most often in
   the form of psychiatric treatment. That is why prisoners undoubtedly have a
   liberty interest in not being transferred to a psychiatric unit in the first
   instance. 4



              3
              See Hernandez v. Velasquez, 522 F.3d 556, 562 (5th Cir. 2008) (per curiam)
   (holding that a custodial classification does not trigger a liberty interest unless it “imposes
   atypical and significant hardship on the inmate in relation to the ordinary incidents of prison
   life” (internal quotation marks omitted)).
              4
             See Meza v. Livingston, 607 F.3d 392, 408 (5th Cir. 2010) (“[T]he full panoply of
   due process [is] required before involuntarily transferring a prisoner to a mental
   institution.”).




                                                 6
Case: 18-11572       Document: 00515603945           Page: 7     Date Filed: 10/15/2020




                                      No. 18-11572


          With that said, the situation conceivably could be different where, as
   here, the inmate consents to the initial transfer and then later withdraws con-
   sent. Once he is already being housed there, if the inmate is not receiving any
   psychological treatment, it is not certain that the conditions of his confine-
   ment are necessarily qualitatively different such that he has a liberty interest
   in not remaining there. And no relevant precedent holds that upon withdraw-
   ing consent, inmates must either be transferred out or involuntarily com-
   mitted with procedural protections.
          We need not—and do not—decide that issue today. See Pearson v.
   Callahan, 555 U.S. 223, 236 (2009). It is enough that it is not clearly estab-
   lished that an inmate has a liberty interest in being transferred out of a psy-
   chiatric unit to which he initially consented to be admitted and where he is
   not receiving treatment.
          Therefore, the defendants did not violate Taylor’s clearly established
   rights by keeping him in a normal cell in the Montford Unit after moving him
   from the A1-3 Row. Though Taylor withdrew his consent a full month before
   ultimately being transferred back to Robertson (not to mention his initially
   withdrawing consent a month before that), the only notable condition of his
   confinement after being transferred out of the A1-3 Row was that he was kept
   under close observation. It is not clearly established that observation of that
   sort is a qualitatively different condition that triggers a liberty interest.
          What remains is to determine whether defendants violated Taylor’s
   clearly established rights by placing him on the A1-3 Row Suicide Prevention
   Program even though he’d already withdrawn consent and declined further
   treatment. The caselaw is unclear as to what precisely constitutes qualita-
   tively different conditions. At one end of the spectrum, being forced to take
   psychotropic drugs or to undergo behavior modification therapy is qualita-
   tively different. See Washington v. Harper, 494 U.S. 210, 221–22 (1990);




                                            7
Case: 18-11572        Document: 00515603945              Page: 8      Date Filed: 10/15/2020




                                         No. 18-11572


   Jones, 445 U.S. at 494. At the other end of the spectrum, merely being psy-
   chologically evaluated is not qualitatively different. 5
           The A1-3 Program falls somewhere in the middle of that spectrum.
   On the one hand, it does not involve any medication or cognitive therapy.
   Other than having inmates closely observed and deprived of objects that
   could be used for immediate self-harm, the program does not attempt to
   modify behavior. On the other hand, the special restrictions put in place to
   prevent self-harm might be qualitatively different enough to require proce-
   dural protections.
           As above, we need not, and do not, decide whether the A1-3 Suicide
   Prevention Program, or others like it, are qualitatively different enough to
   trigger a liberty interest. It is enough to note that “clearly established law
   should not be defined at a high level of generality,” but instead, “must be
   particularized to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552
   (2017) (per curiam) (internal quotation marks omitted). Even viewing the
   program in the light most favorable to Taylor, as we must on motion for
   summary judgment, the A1-3 program is not factually similar enough to any
   behavioral change program we’ve held triggers a liberty interest to constitute
   clearly established law. And as demonstrated in the above paragraph,
   whether the program is qualitatively different is not “beyond debate.”
   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Therefore, the defendants are
   entitled to QI.
           AFFIRMED.




           5
            Cf. United States v. McKown, 930 F.3d 721, 732 (5th Cir. 2019) (differentiating an
   evaluative purpose of confinement from a restorative one), cert. denied, 140 S. Ct. 2518
   (2020).




                                               8